Citation Nr: 0711098	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-28 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chronic maxillary 
sinusitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1955.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in March 
2006.  This matter was originally on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, that 
increased the disability rating assigned for sinusitis from 0 
percent to 10 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a careful 
review of the record reveals that this case must again be 
remanded in order that the AMC may fully comply with the 
March 2006 Board Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

In the March 2006 Remand, the Board directed the AMC, in 
pertinent part, to contact the veteran and ascertain whether 
he had received private treatment for his service-connected 
sinusitis since August 2002.  The Board also instructed the 
AMC to request from the veteran an appropriate medical 
release and to obtain the private treatment records 
authorized by the veteran for release.  The record reflects 
that the AMC sent correspondence in March 2006 asking the 
veteran to complete and return the enclosed VA Form 21-4142 
(i.e., authorization and consent to release information) for 
all treatment for sinusitis from August 2002 to the present.  
In response, the veteran submitted a signed and completed VA 
Form 21-4142 dated on April 6, 2006, which identified 
treatment for his sinus condition at a private medical ENT 
and allergy clinic from August 2002 to April 2006.  
Nonetheless, no attempt by the AMC to obtain such records was 
made.  While the Board observes that the specialized RVSR 
wrote in an October 2006 internal note that the veteran 
should be advised that his previously submitted VA Form 21-
4142 had expired and he needed to furnish a current VA Form 
21-4142 if he wanted the aforementioned private clinical 
treatment records considered in his appeal, there is no 
indication that the veteran was so advised.  It is noted that 
the veteran's authorization was scheduled to expire 
automatically within 180 days from the date the veteran 
signed and dated the form.  Based on the foregoing, the Board 
finds that a remand to obtain a current VA Form 21-4142 from 
the veteran for the previously identified private treatment 
records is warranted.  Upon receipt of a completed VA Form 
21-4142, the AMC should obtain the identified records and 
associate them with the claims folder.  

It is additionally observed that the August 2006 VA examining 
physician (D.E.K., M.D.) repeatedly explained in the 
examination report that his opinion was based entirely on the 
veteran's verbal history as records for the last four years 
showing treatment for sinusitis were not available for 
review.  As the Dr. D.E.K.'s opinion is admittedly 
speculative, the Board concludes that a supplemental medical 
opinion to include consideration of any newly obtained 
medical evidence, such as the aforementioned private 
treatment records, pertaining to the veteran's treatment for 
sinusitis since August 2002 is appropriate.  
   
Accordingly, the case is REMANDED for the following actions:

1.  The AMC should notify the veteran that 
his April 2006 VA Form 21-4142 
authorization form has expired and allow 
him the opportunity to furnish a current 
VA Form 21-4142 so that his private 
clinical treatment records from Old 
Westport ENT and allergy may be considered 
in his appeal.  If the veteran returns a 
completed VA Form 21-4142 for such records 
(or for any other private records not 
previously identified that are pertinent 
to his sinusitis claim), the AMC should 
obtain the records and associate them with 
the claims folder.  If such records are 
requested but unavailable, such should be 
reflected in the record.  

2.  Thereafter, if additional records are 
received, the AMC should obtain a 
supplemental medical opinion from Dr. 
D.E.K. that includes review of all 
pertinent records associated with the 
claims file  to include any newly obtained 
medical evidence pertaining to the 
veteran's treatment for sinusitis from 
August 2002 to the present.  Based on such 
review, Dr. D.E.K. should state whether 
the veteran's sinusitis is productive of 
three or more incapacitating episodes of 
sinusitis per year requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or more than six non-
incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and 
purulent discharge or crusting.  Dr. 
D.E.K. should provide a rationale for his 
opinion.  

Please send the claims folder to Dr. 
D.E.K. for review.

3.  If Dr. D.E.K. is not able to render 
such opinion, the veteran should be 
afforded with another medical examination 
to ascertain the current nature and 
severity of his service-connected 
sinusitis.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examining physician should be 
accomplished.  The claims folder should be 
made available for review in conjunction 
with the examination.  After review of all 
pertinent records contained in the claims 
folder, the examining physician should 
state whether the veteran's sinusitis is 
productive of three or more incapacitating 
episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six 
non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, 
and purulent discharge or crusting.  A 
thorough rationale for his or her 
conclusion should be provided.  

Please send the claims folder to the 
examining physician for review.  

4.  Thereafter, the veteran's claim should 
be readjudicated. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue. An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


